Arrêté du chef de gouvernement du 24
septembre 2014, autorisant la construction et
l'exploitation d'une ligne électrique aérienne
de haute tension en 225 KV reliant le poste de
Kchabta au poste de Mateur.

Le chef de gouvernement,

Sur proposition du ministre de l'industrie, de
l'énergie et des mines,

Vu la loi constituante n° 2011-6 du 16 décembre
2011, portant organisation provisoire des pouvoirs
publics, telle que modifiée et complétée par la loi
organique n° 2014-3 du 3 février 2014 et la loi
organique n° 2014-4 du 5 février 2014,

Vu le décret du 12 octobre 1887, relatif à
l'établissement, à l'entretien et à l'exploitation des
lignes télégraphiques et téléphoniques,

Vu le décret du 30 mai 1922, relatif à
l'établissement, à l'entretien et à l'exploitation des
lignes de transport d'énergie électrique,

Vu le décret n° 2014-413 du 3 février 2014, portant
nomination des membres du gouvernement,

Vu le certificat d'affichage et de non opposition
émanant du gouverneur de Bizerte,

Vu l'avis du ministre de la défense nationale, du
ministre de la culture, du ministre de l'agriculture, du
ministre du transport, du ministre de l'équipement, de
l'aménagement du territoire et du développement durable
et du secrétaire d’Etat des domaines de l'Etat et des
affaires foncières.

Arrête :

Article premier - Les agents du ministère de
l'industrie, de l'énergie et des mines, ceux de la société
tunisienne de l'électricité et du gaz et de l'entreprise
contractante sont autorisés à pénétrer dans les
propriétés non bâties et non fermées de murs ou autres
clôtures équivalentes et énumérées dans les listes
déposées au siège du gouvernorat de Bizerte, et ce,
dans le cadre de la réalisation et de l'exploitation d'une
ligne électrique aérienne de haute tension en 225 kV
le poste de Kchabta, au poste de Mateur.

Art. 2 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne, affiché au siège
du gouvernorat concerné et notifié aux propriétaires
dont les propriétés seront traversées par la ligne
électrique prévue à l'article premier du présent arrêté.

Tunis, le 24 septembre 2014.

Le Chef du Gouvernement
Mehdi Jomaa

Arrêté du ministre de l'industrie, de l'énergie et
des mines du 24 septembre 2014, portant
extension de la durée de validité de la période
initiale du permis de recherche
d'hydrocarbures dit permis « Borj El Khadhra
Sud » et premier renouvellement dudit permis.

Le ministre de l'industrie, de l'énergie et des mines,

Vu la loi constituante n° 2011-6 du 16 décembre
2011, portant organisation provisoire des pouvoirs
publics, telle que modifiée et complétée par la loi
organique n° 2014-3 du 3 février 2014 et la loi
organique n° 2014-4 du 5 février 2014,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété
par la loi n° 2002-23 du 14 février 2002, la loi n°
2004- 61 du 27 juillet 2004 et la loi n° 2008-15 du 18
février 2008,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures, tel qu'amendé par le décret
n° 2013-1514 du 6 mai 2013,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros de repères
des sommets des périmètres élémentaires constituant
les titres des hydrocarbures,

Vu le décret n° 2005-2878 du 18 octobre 2005,
portant approbation de la convention et ses annexes
signées à Tunis le 20 juillet 2005, entre l'Etat Tunisien
d'une part, l'Entreprise Tunisienne d'Activités Pétrolières
et les sociétés « Géosat Technology Limited » et « Pascal
International Petroleum Company » d'autre part,

Vu l'arrêté du ministre de l'industrie du 15 février
2001, fixant les modalités de dépôt et d'instruction des
demandes de titres d'hydrocarbures,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 25 octobre
2005, portant institution d'un permis de recherche
d'hydrocarbures dit permis « Borj El Khadhra Sud »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 11 juillet 2007,
portant autorisation de cession totale des intérêts détenus
par les sociétés «Géosat Technology Limited» et
«Pascal International Petroleum Company» dans le
permis « Borj El Khadhra Sud» au profit de la société
« Voyageur Oil and Gas Corporation »,

Vu l'arrêté du ministre de l'industrie et de la
technologie du 29 juin 2010, portant extension de
deux ans de la durée de validité de la période initiale
du permis de recherche d'hydrocarbures dit permis
« Borj El Khadhra Sud »,

Page 2604

Journal Officiel de la République Tunisienne

3 octobre 2014 N° 80
Vu l'arrêté du ministre de l'industrie et de la
technologie du 5 décembre 2011, portant cession
partielle des intérêts détenus par la société « Voyageur
Oil and Gas Corporation » dans le permis « Borj El
Khadhra Sud » au profit de la société « Anadarko
Tunisia BEKS Company »,

Vu l’erratum paru au Journal Officiel de la
République Tunisienne en date du 17 avril 2012,

Vu la demande déposée à la direction générale de
l'énergie le 30 août 2012, par laquelle les sociétés
«Anadarko Tunisia BEKS Company » et « Voyageur Oil
and Gas Corporation» et l'Entreprise Tunisienne
d'Activités Pétrolières ont sollicité conformément à
l'article 30 du code des hydrocarbures l'extension d'une
année de la durée de validité de la période initiale du
permis de recherche « Borj El Khadhra Sud »,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de ses réunions en date du 22
et 25 octobre 2012 et du 15 mai 2013,

Vu la lettre en date du 30 août 2013, par laquelle la
Présidence du gouvernement a demandé de
réexaminer ladite demande d'extension par le comité
consultatif des hydrocarbures suite au procès relatifs à
la confiscation des biens de l'un des actionnaires dans
la société « Voyageur Oil and Gas Corporation »,

Vu la demande déposée à la direction générale de
l'énergie le 2 septembre 2013, par laquelle les sociétés
«Anadarko Tunisia BEKS Company » et « Voyageur
Oil and Gas Corporation » et l'Entreprise Tunisienne
d'Activités Pétrolières ont sollicité conformément à
l'article 23 du code des hydrocarbures le premier
renouvellement du permis de recherche «Borj El
Khadhra Sud »,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion en date du 11
octobre 2013,

Vu le rapport du directeur général de l'énergie.
Arrête :

Article premier - Est accordée, l'extension d'une
année de la durée de validité de la période initiale du
permis de recherche d'hydrocarbures dit permis « Borj
El Khadhra Sud ».

Suite à cette extension, la dite période arrivera à
échéance le 3 novembre 2013.

Art. 2 - Est renouvelé pour une période de deux
ans et demi allant du 4 novembre 2013 au 3 mai 2016,
le permis de recherche d'hydrocarbures dit permis
«Borj El Khadhra Sud» au profit des sociétés
«Anadarko Tunisia BEKS Company » et «Voyageur
Oil and Gas Corporation» et de l'Entreprise
Tunisienne d'Activités Pétrolières.

Le permis renouvelé couvre une superficie de 1676
Km, soit 419 périmètres élémentaires et est délimité
par les sommets et les numéros de repères figurant
dans le tableau ci-après, et ce, conformément au
décret n° 2000-946 du 2 mai 2000 susvisé :

Sommets N° de Repères
1 Intersection du parallèle 116 avec la
frontière Tuniso-Algérienne
2 304 116
3 304 112
4 320 112
5 320 100
6 324 100
7 324 90
8 322 90
9 322 88
10 31488
11 314 80
12 302 80
13 302 72
14 298 72
15 298 70
16 294 70
17 294 66
18 292 66
19 292 64
20 Intersection du parallèle 64 avec la
frontière Tuniso-Algérienne
21/1 Intersection du parallèle 116 avec la
frontière Tuniso-Algérienne

Art. 3 - Le permis, objet du présent arrêté demeure
régi par la loi n° 99-93 du 17 août 1999, telle que
complétée par la loi n° 2002-23 du 14 février 2002, la
loi n° 2004-61 du 27 juillet 2004 et la loi n° 2008-15
du 18 février 2008, ainsi que par l'ensemble des textes
législatifs et réglementaires susvisés.

Art.4 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 24 septembre 2014.

Le ministre de l'industrie, de l'énergie
et des mines
Kamel Ben Naceur
Vu
Le Chef du Gouvernement
Mehdi Jomaa

N° 80 Journal Officiel de la République Tunisienne

3 octobre 2014 Page 2605
